Citation Nr: 0014240	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for a 
postoperative scar of the right lower quadrant abdominal 
abscess.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1961.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board notes that the veteran raised the issue of clear 
and unmistakable error.  However, he did not specify which 
rating decision the issue of clear and unmistakable error was 
regarding.  In July 1999 the RO denied the veteran's claim 
for clear and unmistakable error, as the veteran's claim did 
not specify the factual or legal errors at issue.  The 
veteran was given one year to submit evidence meeting the 
criteria for clear and unmistakable error.  As the veteran's 
time limit to respond has not expired the Board does have not 
jurisdiction over the issue of clear and unmistakable error.  

The issue of clear and unmistakable error is not before the 
Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1999).  The Court of Appeals for Veterans 
Claims (Court) has noted that: Furthermore, 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows: Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  One 
of the steps required for jurisdiction has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  

The record does not show that RO considered referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are present which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's postoperative scar of the right lower 
quadrant abdominal abscess is currently manifested by a well 
healed 14-cm scar in the right lower quadrant of his abdomen 
with a 2-cm slightly depressed area in the midportion of the 
scar which was not unusually tender or adherent.  

2.  The RO denied service connection for arteriosclerotic 
heart disease in December 1995.  The veteran did not appeal 
and the decision became final.

3.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for arteriosclerotic heart 
disease in September 1998.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a 
postoperative scar of the right lower quadrant abdominal 
abscess are not met.  38 U.S.C.A. 1155, 5107 (West 1991 and 
Supp. 1999); 38 C.F.R. 3.321, 4. 118 Diagnostic Code 7804 
(1999).

2.  Evidence received since the RO denied entitlement to 
service connection for arteriosclerotic heart disease is not 
new and material, so that the claim is not reopened, and the 
December 1995 decision of the RO is final.  38 U.S.C.A. §§ 
1110, 1131, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.303(c), 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran contends that his service-connected postoperative 
scar of the right lower quadrant abdominal abscess is so 
severe as to warrant an increased evaluation.  He has 
reported a bacteria infection and that the scar had become 
more tender and that he continued to have problems with his 
stomach.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

The VA examined the veteran in September 1998.  He had 
coronary artery bypass surgery with a healed upper sternal 
scar.  In the right lower quadrant of his abdomen just 
paralleling slightly below the belt line there was a 14 cm 
scar that was well healed.  There was a 2-cm slightly 
depressed area in the midportion of this scar which 
represented the sites where the drain was brought out through 
the wound.  The scar was not unusually tender nor was it 
adherent.  The remaining abdomen was soft.  No masses were 
felt.  The impression was postoperative status right lower 
quadrant abdominal abscess.  

The criteria for evaluation of skin disorders are set forth 
in 38 C.F.R. § 4.118 (1999).  According to the applicable 
criteria, a 10 percent evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or which 
are tender and painful upon objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

After a careful review of the evidence of record, it is found 
that a 10 percent evaluation for the service-connected 
postoperative scar is not warranted.  The most recent 
examination noted that the veteran's scar was not unusually 
tender nor was it adherent.  The scar was 14 cm and was well 
healed.  There was a 2-cm slightly depressed area in the 
midportion of the scar.  There was no indication that it was 
poorly nourished with repeated ulceration or was tender and 
painful on objective demonstration.

As the veteran's scar is not shown to be of the head, face or 
neck Diagnostic Code 7800 is not applicable.  38 C.F.R. § 
4.118 (1999).  Diagnostic Codes 7801 and 7802 provide 
evaluations for scars resulting from burns.  38 C.F.R. 
§ 4.118 (1999).  The veteran's scar resulted from abdominal 
surgery and was not the result of burns.  Therefore, 
Diagnostic Codes 7801 and 7802 are not applicable in this 
case.  Other scars are rated on the basis of limitation on 
function of part affected under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (1999).  The evidence does not indicate 
that the veteran's scar limits the function of his abdominal 
area.  Thus an increased evaluation is not warranted under 
Diagnostic Code 7805.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected postoperative scar of 
the right lower quadrant abdominal abscess.  

II.  New and Material

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Derwinski, 9 Vet. App. 
273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence, which was in the file at the time that this 
case was considered by the RO in December 1995, included 
service personnel records dated April 1957 to August 1963; a 
hospitalization report from Watson Army Hospital dated March 
1961; hospitalization report from the VA medical center 
(VAMC) in Little Rock, Arkansas dated April 1980; Dr. Kahn's 
medical records dated February 1981 to November 1985; Dr. 
Barlow's medical records dated August 1990 to December 1992; 
a June 1995 VA examination report; and a report from Dr. 
Nagel dated August 1995.  Arteriosclerotic heart disease was 
first diagnosed in August 1990.  

The Board notes that this is a fire related case and that all 
of the veteran's service medical records were not obtainable 
after several attempts by the RO.  In June 1995, the National 
Personnel Records Center (NPRC) responded to a request from 
the RO for all service records of the veteran with a 
statement that they were fire-related and unavailable.  
Following this communication from the NPRC to the RO, the 
veteran executed a NA Form 13055, Request for Information to 
Reconstruct Medical Data, and returned it to the RO.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the veteran's claim 
was undertaken with these duties and obligations in mind.  

The evidence submitted since the December 1995 denial 
included service medical records dated September 1960 to 
March 1961; VA outpatient treatment records from Shreveport, 
Louisiana, dated October 1966 to December 1966; and a 
September 1998 VA examination report.  Service medical 
records dated September 1960 to March 1961 provide the 
diagnosis of right lower abdominal quadrant peritoneal 
abscess.  VA outpatient treatment records from Shreveport, 
Louisiana, dated October 1966 to December 1966 show that the 
veteran was seen for psychophysiological nervous and 
cardiovascular system reaction.  The September 1998 VA 
examination report is unrelated to the veteran's 
arteriosclerotic heart disease.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
is not reopened and the December 1995 decision of the RO 
remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence previously 
submitted in this case did not show treatment for or a 
diagnosis of arteriosclerotic heart disease while the veteran 
was on active duty or within the applicable presumptive 
period.  38 C.F.R. § 3.307(a)(3) (1999).  The evidence 
presented since the last disallowance shows treatment for 
psychophysiological nervous and cardiovascular system 
reaction.  The diagnosis of arteriosclerotic heart disease 
was not during the veteran's period of active duty or within 
one year from his date of separation.  Although some of the 
evidence submitted subsequent to the December 1995 RO denial 
was not previously submitted it is cumulative and redundant.  
This evidence does not bear directly or substantially upon 
the specific matters under consideration and by itself or in 
conjunction with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

A compensable evaluation for the veteran's post operative 
scar of the right lower quadrant abdominal abscess is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for arteriosclerotic heart 
disease, the benefit sought on appeal must be denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

